DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 12/02/2020 has been considered.    
	Applicant’s response by virtue of amendment to claim(s) 1-11 has NOT overcome the Examiner’s rejection under 35 USC § 112 paragraph (necessitated by amendment).     
	Claim(s) 1-11 are amended.  
	Claim(s) 1-11 are pending in this application and an action on the merits follows.
	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
	Regarding claims 1, 9, and 10, who is performing the service providing processing, the processing device or the electronic equipment? It is unclear because the claim language can be 
Regarding claims 1, 9, and 10, It is unclear how the processing apparatus correspond to electronic device, did the applicant meant connect, communicating, or the applicant meant the processing apparatus is the electronic equipment. In addition, who is acquiring the service providing processing program from the blockchain, and executes the service providing processing program, is the processing apparatus, the electronic equipment or processing device? In the previous limitations the “the processing device that acquires the service providing processing program from the blockchain to perform  processing”, so it became unclear of who is doing this limitations since this limitation appears to not be connected to none of the devices.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-2, and 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Giura (US 20200014720 A1) in view of Leise et al. (US 10839015 B1, hereinafter Leise).
	Regarding claims 1 and 10, Giura discloses:
	a providing apparatus comprising: a communication unit that performs communication with a network that uses a blockchain; and a processing unit that controls the communication unit, ¶29 the computer system 106 performs communication and uses blockchain, see figure 2; create the smart contract, and ¶30 - executes the smart contract to cause one or more actions to be performed by manufactured device, see at least ¶¶13,16-18 and 25, 29-30 and figures 1-2;
	wherein the processing unit generates a transaction including a service providing processing program that causes a processing device connected to an electronic equipment (see figure 1) to perform service providing processing for the electronic equipment, the electronic equipment is a target of management, and  ¶29 the computer system 106 (the processing unit) creates for execution in the blockchain 104, the smart contract (generates the transaction) for device 108; ¶30 the smart contract 102 (a service providing processing program)  on the blockchain 104 detects a trigger event to cause one or more expected actions to be performed by the device manufacturer 110 (processing device). ¶18 [such as a vulnerability discovered on device 18 (the electronic equipment) that needs to be address in 24 hours by the manufacture device]; wherein (¶25) the electronic device 108 is being managed by the smart contract, see at least ¶¶13,16-18 and 25, 29-30 and figures 1-2; 
	Examiner note : Examiner has interpreted that the processing unit/ the computing system 106 that creates/generate a service providing processing program / a smart contract; wherein the service providing processing program / smart contract causes the one or more actions/service/ address a security vulnerability discovered to be performed by the processing computer/ device manufactured 110 for electronic equipment / the device 108; wherein the electronic equipment/ the device 108 is being managed;
	the service providing processing program is registered with the blockchain based on the transaction, and ¶¶29 – the smart contract is created in the blockchain, the smart contract that identifies both parties to agreement and the obligation of each other; see ate least ¶¶13,16-18 and 25, 29-30 and figures 1-2;
	the service providing processing program causes the processing device to perform  processing that makes a request to a service provider, which is indicated by information on the service provider stored in the blockchain, for a service. ¶30 the smart contract 102 (a service providing processing program) on the blockchain 104 detects a trigger event to cause one or more expected actions to be performed by the device manufacturer 110 (processing device), wherein (¶¶17-18) the device manufacture address a vulnerability; see at least ¶¶13,16-18 and 25, 29-30 and figures 1-2;
	Examiner note: Examiner has interpreted that a service providing processing program / a smart contract when executed causes the processing computer/ device manufactured 110 to perform one or more actions/service/ address, actions that is process by a service provider such as the manufacture that address a vulnerability or perform a update security vulnerability;
	In addition, regarding claim 10, a processing apparatus; the processing apparatus is provided so as to correspond to the electronic equipment, acquires the service providing processing program from the blockchain, and executes the service providing processing program. ¶22 - Security vulnerabilities can be monitored by the vulnerability assessor 114.; the entity that discovers and/or reports a security vulnerability can do so in accordance with a vulnerability assessment protocol. The smart contract 102 can specify a vulnerability assessment protocol. The smart contract 102 can publish a security vulnerability via the vulnerability [the processing apparatus]; ¶24 - the vulnerability assessor 114 can report any vulnerabilities to the blockchain 104 in accordance with the smart contract 102. 
	Although Giura discloses the blockchain 104 is a digitized , decentralized , distributed ledger of transactions; Giura does not discloses “issues the transaction to the network through the communication unit” - interpreted by the Examiner as “the smart contract is being issued/distributed in the network”; Leise disclose - 39:5-15 - updating, via the one or more processors, the blockchain (or create a new block) to include and/or indicate the foregoing information, and transmitting, via the one or more processors and/or associated transceivers, the updated blockchain (or new block) to other nodes in a communication network (such as repair shop, bank, and insurance provider nodes) 1910, further see figure 1B and 6:58-67;
	Although Giura discloses ¶17 - a device 108 is manufactured and sold by a device manufacturer 110, and actions such as addressing a vulnerability in 24 hours is performed by the manufacture device, and enforced by the smart contract; Giura does not disclose “the processing device that acquires the service providing processing program from the blockchain” – interpreted by the Examiner as a device that access the smart contract - Leise disclose - each node maintains a copy of the distributed ledger 114. As changes are made to the distributed ledger 114, each node updates their respective copy of the distributed ledger 11; see figures 1B, 3 and 6;	
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Giura to include the above limitations as taught by Leise, in order to allow for a distributed consensus amongst entities, (see: Leise, 5:15-23).
	Regarding claim 2, Giura discloses:
wherein the processing unit generates the transaction including an agreement management program that manages information on contents of an agreement for determining a detail of the service providing processing, and the information on the service provider, and the agreement management program is registered with the blockchain based on the transaction ¶29 the computer system 106 (the processing unit) creates for execution in the blockchain 104, the smart contract (generates the transaction) for device 108; ¶18 -  The smart contract 102 can include code that defines one or more expected actions (an agreement management program) to be performed by the device manufacturer 110; the smart contract 102 can identify the parties to an agreement and the obligations of each; see at least ¶¶13,16-18 and 25, 29-30 and figures 1-2; 
	Examiner note: Examiner has interpreted that a service providing processing program / a smart contract includes an agreement management program/code that define actions/ content of the agreement for determine details the service providing processing (a trigger event of when the device 108 is sold, a trigger event of when a vulnerability is discovered, a trigger event of when an update is available, a trigger event of when a new feature is available), and details of the service provider (the smart contract 102 can identify the parties to an agreement and the obligations of each);
	Regarding claim 8, Giura discloses: 
	wherein the processing unit generates the transaction including the service providing processing program by using a smart contract.  ¶31 the smart contract 1; see at least ¶¶13,16-18 and 25, 29-30 and figures 1-2;
	Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Giura and Leise combination as applied to claim 1 and 2, and further in view of Brodersen et al. (US 10726388 B2, hereinafter Brodersen).
	Regarding claim 3, the combination discloses:
	wherein the service providing processing program includes a state verification program that performs at least one of processing that verifies an error state of the electronic equipment and processing that determines whether or not a component of the electronic equipment is replaced.   Giura discloses - Giura discloses - ¶30 – the smart contract on the blockchain detects a trigger events; the computing system 106 executes the smart contract to cause one or more expected actions to be performed by the manufacture device 110; ¶31 the smart contract 102 encoded actions such as if the vulnerability (see ¶24, e.g., a error) is not fix (e.g., that needs to be fixed) in 24 hours it is published again by the vulnerability assessor; see at least figures 1-3  ¶¶16-18, 23-25, 29-31; ¶24 – operation 128 can be performed as an ongoing monitoring [schedule] and reporting process of vulnerabilities;  ¶30 - in response [activated in the schedule] to the trigger event (e.g., such as the report vulnerabilities), at least one of the computing systems 106 can execute the smart contract 102 to cause one or more expected actions to be performed by the device manufacturer 110 and; see at least ¶¶13,16-18 and 25, 29-30 and figures 1-2;	
	The combination substantially discloses the claimed invention, however, does not explicitly disclose “processing that determines whether or not a component of the electronic equipment is replaced” Brodersen discloses: claim 1 – 7:55-67 and 8:1-10 - the component tracking system 125 may generate may generate a BOM transaction in response to an indication claim 1;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Brodersen, in order to facilitates real-time tracking of equipment components, (see: Brodersen, 3:15-25).
	Regarding claim 4, the combination discloses:
	wherein the service providing processing program includes a state verification program that performs at least one of processing that verifies an error state of the electronic equipment and, the state verification program being activated according to a given schedule by the agreement management program, and, the processing unit generates the transaction including the state verification program. Giura discloses - ¶30 – the smart contract on the blockchain detects a trigger events; the computing system 106 executes the smart contract to cause one or more expected actions to be performed by the manufacture device 110; ¶31 the smart contract 102 encoded actions such as if the vulnerability (see ¶24, e.g., a error) is not fix (e.g., that needs to be fixed) in 24 hours it is published again by the vulnerability assessor; see at least figures 1-3  ¶¶16-18, 23-25, 29-31; ¶24 – operation 128 can be performed as an ongoing monitoring [schedule] and reporting process of vulnerabilities;  ¶30 - in response [activated in the schedule] to the trigger event (e.g., such as the report vulnerabilities), at least one of the computing systems 106 can execute the smart contract 102 to cause one or more expected actions to be performed by the device manufacturer 110 and; see at least ¶¶13,16-18 and 25, 29-30 and figures 1-2; 
	The combination substantially discloses the claimed invention, however, does not explicitly disclose “processing that determines whether or not a component of the electronic equipment is replaced” Brodersen discloses: claim 1 – 7:55-67 and 8:1-10 - the component tracking system 125 may generate may generate a BOM transaction in response to an indication from an equipment maintainer 115 that one of the constituent components of the equipment has been replaced;, and claim 1;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Brodersen, in order to facilitates real-time tracking of equipment components, (see: Brodersen, 3:15-25).
	Regarding claim 5, the combination discloses:
	wherein the service providing processing program includes a repair arrangement processing program that performs arrangement of repair of the electronic equipment and that, is activated by the state verification program, and the processing unit generates the transaction including the repair arrangement processing program. Giura discloses - ¶30 – the smart contract on the blockchain detects a trigger events; the computing system 106 executes the smart contract to cause one or more expected actions to be performed by the manufacture device 110; ¶31 the smart contract 102 encoded actions such as if the vulnerability (see ¶24, e.g., a error) is not fix (e.g., that needs to be fixed) in 24 hours [repair arrangement of a electronic device] it is published again by the vulnerability assessor; see at least figures 1-3  ¶¶16-18, 23-25, 29-31; ¶24 – operation 128 can be performed as an ongoing monitoring [schedule] and reporting process of vulnerabilities;  ¶30 - in response [activated in the schedule] to the trigger event (e.g., such as the report vulnerabilities see ¶24 on device 108 and figure 1), at least one of the  see at least figures 1-3  ¶¶16-18, 23-25, 29-31;
	Claim(s) 6-7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Giura and Leise combination as applied to claims 1 and 10, and further in view of Ahmad et al. ("Improving Identity Management of Cloud-Based IoT Applications Using Blockchain", 11/22/2018, IEEE, hereinafter Ahmad).
	Regarding claim 6, the combination discloses: 
	wherein the service providing processing program performs processing that writes service- providing data, which includes an expense that occurs by providing the service, into the blockchain, the processing unit generates the transaction registered with the blockchain based on the transaction.  Giura discloses - ¶30 – the smart contract on the blockchain detects a trigger events; the computing system 106 executes the smart contract to cause one or more expected actions to be performed by the manufacture device 110; ¶31 the smart contract 102 encoded actions such as if the vulnerability (see ¶24, e.g., a error) is not fix (e.g., that needs to be fixed) in 24 hours [repair arrangement of a electronic device], then an automatic action of payment will be provided to the customer/user/service provider [expense that occurs]; see at least figures 1-3  ¶¶16-18, 23-25, 29-31; ¶¶16-18, 23-25, 29-31;
	The combination substantially discloses the claimed invention, however, does not explicitly disclose “a billing processing program that determines a billing amount based on the service providing data written into the blockchain, and   the billing processing program is registered with the blockchain based on the transaction”; Ahmad discloses: - page 6 - A. Printing Service Provider - To record every printing transaction between a user and smart page 9 – D. Smart Printer - the smart printer can check Alice's account balance from the blockchain. Then, the smart printer will estimate the cost of the print job and calculate the remaining account balance after executing the queue print job, further see  page 6 A. Printing Service Provider, page 6 and 7 - B. User;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Ahmad, in order to enables smart printer not simply to autonomously exchange the information, but also intelligently to keep track or diagnose the printing operations, (see: Ahmad, page 6).
	Regarding claim 7, the combination discloses: 
	wherein the processing unit generates the transaction ¶29 -  the computer system 106 creates the smart contract for the device 108, and encodes  one or more expected actions to be performed by the manufacture device, in response to one or more trigger events such as discovery a security vulnerability; Giura discloses ¶30 – the smart contract on the blockchain detects a trigger events [a transaction];¶16 -  the smart contract is recorded in the blockchain 101; see at least  figures 1-3, ¶¶16-18, 29-31; 
	The combination substantially discloses the claimed invention, however, does not explicitly disclose “a charging program that charges a corresponding agreement account the billing amount determined by the billing processing program, and the charging program is activated by the billing processing programa charging program that charges a corresponding agreement account the billing amount determined by the billing processing program, and the charging program is activated by the billing processing program.”  Ahmad discloses: - page 6 - A. Printing Service Provider - To record every printing transaction between a user and smart printer on the blockchain; page 9 – D. Smart Printer - the smart printer can check Alice's further see  page 6 A. Printing Service Provider, page 6 and 7 - B. User;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Ahmad, in order to enables smart printer not simply to autonomously exchange the information, but also intelligently to keep track or diagnose the printing operations., (see: Ahmad, page 6).
	Regarding claim 11, the combination discloses: 
	wherein generates the transaction for the blockchain ¶29 -  the computer system 106 creates the smart contract for the device 108, and encodes  one or more expected actions to be performed by the manufacture device, in response to one or more trigger events such as discovery a security vulnerability; Giura discloses ¶30 – the smart contract on the blockchain detects a trigger events [a transaction];¶16 -  the smart contract is recorded in the blockchain 101; see at least  figures 1-3, ¶¶16-18, 29-31; 
	The combination substantially discloses the claimed invention, however, does not explicitly disclose the processing apparatus…a payment program that makes a payment in response to charging by a charging program stored in the blockchain, and makes a payment using a virtual currency in the blockchain. Ahmad discloses: - page 6 - A. Printing Service Provider - To record every printing transaction between a user and smart printer on the blockchain; we assume that cryptocurrency will be available between the user and printing service provider to exchange. The proposed smart contract consists of several important logic functions. The user must call the “paytoPrinter” function in order to deposit some cryptocurrency to the contract before using the printing service; page 9 – D. Smart Printer - the smart printer further see  page 6 A. Printing Service Provider, page 6 and 7 - B. User;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Ahmad, in order to enables smart printer not simply to autonomously exchange the information, but also intelligently to keep track or diagnose the printing operations., (see: Ahmad, page 6).
	Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Giura (US 20200014720 A1), in view of Leise et al. (US 10839015 B1, hereinafter Leise), and further in view of Bathia et al. (US 20190325522 A1, hereinafter Bathia).
	Regarding claim 9, Giura discloses:
	a providing apparatus comprising: a communication unit that performs communication with a network that uses a blockchain; and a processing unit that controls the communication unit, ¶¶29-30;
	the processing unit further generates a third transaction including the service providing processing program that causes a processing device connected to the electronic equipment to perform service providing processing for the electronic equipment, the service providing processing program is registered with the blockchain based on the third transaction, and the service providing processing program causes the processing device to perform processing that makes a request to a service provider, which is indicated by information on the service provider stored in the blockchain, for a service. ¶¶13, 16-18 and 25, 29-30 and figures 1-2;
	Although Giura discloses the blockchain 104 is a digitized , decentralized , distributed ledger of transactions; Giura does not discloses “issues the transaction to the network through the communication unit” - interpreted by the Examiner as “the smart contract is being issued/distributed in the network”; Leise disclose - 39:5-15 - updating, via the one or more processors, the blockchain (or create a new block) to include and/or indicate the foregoing information, and transmitting, via the one or more processors and/or associated transceivers, the updated blockchain (or new block) to other nodes in a communication network (such as repair shop, bank, and insurance provider nodes) 1910, further see figure 1B and 6:58-67;
	Although Giura discloses ¶17 - a device 108 is manufactured and sold by a device manufacturer 110, and actions such as addressing a vulnerability in 24 hours is performed by the manufacture device, and enforced by the smart contract; Giura does not disclose “the processing device that acquires the service providing processing program from the blockchain” – interpreted by the Examiner as a device that access the smart contract - Leise disclose - each node maintains a copy of the distributed ledger 114. As changes are made to the distributed ledger 114, each node updates their respective copy of the distributed ledger 11; see figures 1B, 3 and 6;	
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Giura to include the above limitations as taught by Leise, in order to allow for a distributed consensus amongst entities, (see: Leise, 5:15-23).
	Although Giura discloses alredy discloses “the processing unit”,  “an electronic equipment” – the manufacture that manufacture, sell, and perform update, address vunarability in the device 8; the computer system 106 performs communication and uses blockchain; see ¶¶13,16-18 and 25, 29-30 and figures 1-2;  Giura does not disclose the limitations below; however Bathia discloses:
	wherein the processing unit generates a first transaction including a management program that manages a service provider that provides a service relating to [parking space]that is a target of management, and ¶92 – providers register the parking space; the data access smart contract retrieves the available parking spaces and price across different providers; ¶77 - The data access smart contract 82 is a smart contract that exposes data stored on to the blockchain network 51 to relevant stakeholders. Examiner interpretation: register the parking space is the first transaction that includes instructions/parking service provide by the provider that is registered as part of the data access smart contract;
	issues the first transaction to the network through the communication unit, and the management program is registered with the blockchain based on the first transaction, ¶92 – providers register the parking space in the blockchain network 51; ¶65 – transaction data and record transaction in a trusted distributed network;
	the management program generates a second transaction, including information that associates information that identifies the service provider with a service providing processing program for providing the service by the service provider, and  ¶92 - determine the availability of parking space in an area. The mobile app 122 forwards the request [second transaction] as shown at step (3) to the blockchain network 51 to discover the available parking spaces. The network executes the data access smart contract 82, for example, as shown at step (4) in FIG. 7, which retrieves the available parking spaces and prices that are spread across different providers from the distributed ledger of the blockchain network 51; ¶94 - The blockchain network 51 invokes the provider-consumer smart contract to reserve the parking area (7);  Examiner interpretation: the second transaction is the availability of parking space of a provider, the identified parking space in the area of a provider, and invokes the provider-consumer smart contract to reserve the parking area;
	the management program issues the second transaction to the network through the communication unit, and Page 4 of 11Appl. No. 16/699,843 Amendment dated December 2, 2020Reply to Office Action of September 25, 2020the information is registered with the blockchain based on the second transaction, ¶94 - Using the mobile app 122, the citizen or user can select an empty parking space to station the vehicle as shown at step (6). The blockchain network 51 invokes the provider-consumer smart contract to reserve the parking area (7) and it notifies the service provider 19 about the reservation; ¶65 – transaction data and record transaction in a trusted distributed network;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Giura to include the above limitations to manage and identify the service provider that provides a service, as taught by Bathia, in order to avoid any future disputes, which in turn leads to a reduced overall turnaround time, (see: Bathia, ¶10).
Response to Arguments
	Applicant’s arguments submitted on 12/02/2020 have been fully considered, but are moot in view of the new grounds of rejection as required by the current amendments.  
	In addition, Regarding applicant argument that “the processing unit generates a transaction including a service providing processing program that causes a processing device connected to an electronic equipment to perform service providing processing for the electronic equipment, and…the service providing processing program is registered with the blockchain based on the transaction, and the service providing processing program causes the processing device…to perform processing that makes a request to a service provider, which is indicated by information on the service provider stored in the blockchain, for a service. Clearly this arrangement is not disclosed or suggested by the Giura publication” . Examiner respectfully disagree. The processing unit/ the computing system 106 that creates/generate a service providing processing program / a smart contract; wherein the service providing processing program / smart contract causes the one or more actions/service/ address a security vulnerability discovered to be performed by the processing computer/ device manufactured 110 for electronic equipment / the device 108; wherein the electronic equipment/ the device 108 is being managed; is clearly discloses by Giura publication as rejected above under claims 1, 9, and 10.
	Therefore the rejection under Giura publication is being maintained.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627    

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627